Citation Nr: 0719338	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to February 7, 2003 
for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Entitlement to an effective date prior to February 7, 2003 
for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO awarded 
nonservice-connected pension benefits effective February 10, 
2003.  The veteran appealed the downstream issue of 
entitlement to an earlier effective date of award.  
Subsequently, the jurisdiction of the case was transferred to 
the RO in Portland, Oregon.  In a November 2005 rating 
decision, the RO awarded an effective date of February 7, 
2003 for the award of nonservice-connected pension benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The record requires further development before a decision in 
this case can be reached.  In May 2000, the RO received a 
communication requesting release of the veteran's medical 
records to the Social Security Administration (SSA) for 
evaluating a claim for disability benefits.  Effective 
September 2001, the provisions of 38 U.S.C.A. § 1502 were 
amended to provide that VA will consider a veteran to be 
permanently and totally disabled if he/she is determined to 
be disabled for SSA purposes.  Pub. L. No. 107-103, Section 
206(a), 115 Stat. 990 (Dec. 27, 2001).

The veteran formally filed an application for nonservice-
connected pension on February 7, 2003.  He reported to VA 
examiners in June 2003 that he had been awarded SSA 
disability benefits, but the effective date of award is 
unknown.  The provisions of 38 C.F.R. § 3.114, which apply to 
original claims, could potentially result in an earlier 
effective date of award.  The Board is unable to reach a 
determination at this time as the medical and legal documents 
pertaining to the veteran's award of SSA disability benefits 
have not been associated with the claims folder.  As such, 
the claim is remanded to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical and legal documents 
pertaining to the veteran's application(s) for SSA 
disability benefits since 2000.

2.  Thereafter, readjudicate the claim.  
Consideration should be given to whether the 
provisions of 38 C.F.R. § 3.114 may be applied in 
the veteran's favor.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case and an appropriate period of 
time to respond.  The case should then be returned 
to the Board for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


